~

                                      CAUSE NO. 6,112                         CLE
                                                                                r




UNITED RESOURCES, LP                           §          in THE2RSSflB8iei5 cAilkT^r-
                                               §
VS.                                            §             ZAPATAj
                                                                 ZAPM
                                               §
SEPCO TUBULARS, INC. and                       §                  BY_-
NORTH AMERICAN INTERPIPE, INC.,                §
a/k/a NORTH AMERICAN INTERPIPE, INC. §
SEPCO S.A., ALLIED STEEL, S.A., JSC            §
NIZHNEDNEPROVSKY TUBE ROLLING                  §
PLANT a/k/a NIZHNEDNEPROVSKY                   §
TRUBNY ZAVO a/k/a INTERPIPE NTRP
a/k/a NTRP, INTERPIPE, INTERPIPE
EUROPE, S.A., INTERPIPE UKRAINE               §
LLC, CJSC NIKOPOLSKY SEAMLESS                 §
PIPE PLANT a/k/a NIKOPOLSKY ZAVOD             §
BESSHOVNYKH TRUB, NIKOPOL                     §
TRUBNAYA COMPANY, JSC                         §
NOVOMOSKOVSKY PIPE PRODUCING                  §
PLANT a/k/a NOVOMOSKOVSKY TRUBNY§
ZAVOD, and PADRE TUBULARS, INC.               §               49™ JUDICIAL DISTRICT



                                   NOTICE OF APPEAL

   COME NOW the following Defendants and file this Notice of Appeal:


   •   JSC      NIZHNEDNEPROVSKY                   TUBE    ROLLING        PLANT        a/k/a
       NIZHNEDNEPROVSKY TRUBNY ZAVOD                       a/k/a INTERPIPE NTRP a/k/a
       NTRP;


   •   Sepco Tubulars, Inc. n/k/a North American Interpipe, Inc.;


   •   Sepco SA n/k/a Interpipe Europe SA; and


   •   Padre Tubulars, Inc.


These Defendants give notice that they are appealing from the trial court's Final Judgment

signed in this cause on November 11, 20!4, as well as the court's rulings on their pre-trial


and post-trial motions.   All of these Defendants desire to appeal from the court's judgment


and rulings.



                                                                                           000380
                      ■




      This appeal will be taken to the Fourth Judicial District Court of Appeals, San


Antonio, Texas.


                                      Respectfully submitted.



                                             TIMOTHY Kt. HIGHTOWER            '
                                             State Bar No. 00795421
                                             ALEXANDRA MUTCHLER
                                             State Bar No. 24051102
                                             HIGHTOWER & CAPELLAN
                                             639 Heights Blvd.
                                             Houston, Texas 77007
                                             (832)433-7279;(832)431-4288 (f ax)
                                             thightower(fl),hrc leatil.com
                                             tnnutchlgrfflihrclcaal.com




                                                                        ^CKNAIR
                                             State Bar No. 14650500
                                             LAW        OFFICE         OF    AUDREY
                                             MULLERT VICKNAIR
                                             802 N. Carancahua Ste. 1350
                                             Corpus Christi, Texas 78401-0022
                                             (361)888-8413; (361)887-6207 (fax)
                                             avicknair^vicknairlaw.com



                                             Counsel for Defendants/Appellants




                                                                                    00088
                              CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing motion was served on counsel
for the Plaintiff, as designated below, on this the 5"1 day of February, 2015, in the manner
prescribed by the Texas Rules of Civil and Appellate Procedure:


       Mr. Michael E. McElroy
       McElroy, Sullivan & Miller, LLP
       1201 Spyglass, Ste. 200
       Austin, Texas 78746
       mmcelrov@msmtx.com


       Attorney for Plaintiff/Appellee



                                                   Timothy R. Hightower
                                                   Audrey Mullert Vicknair




                                                                                               000882